DETAILED CORRESPONDENCE

	Applicant’s amendment and response received on 10/7/22 has been entered. Claims 1-25 are pending in this application. Applicant’s election of the species SEQ ID NOS:550, 573, 595, and 604 for TCR alpha,  SEQ ID NOS: 657, 662, 664, 735, and 756 for TCR beta, and SEQ ID NO:778 of B2M is acknowledged. The applicant has not traversed the election of species requirement, but has requested further examination of additional sequences SEQ ID NOS:10587, 11133, 11249, and 11668. However, as applicant has already elected 10 individual SEQ ID NOS for initial examination, and has not stated for the record that the additional species constitute a patentably indistinct grouping of species with one of more of the elected species, applicant’s request for search and examination of additional species is denied. In addition, since applicant did not indicate that the election of species was made with traverse, or provide arguments traversing the grounds for election of species, the election of species requirement is deemed proper and made FINAL. 
	Claims 1-25 are therefore currently under examination based on the elected species of  gRNA: SEQ ID NO:550, 573, 595, or 604 for TCR alpha,  SEQ ID NO: 657, 662, 664, 735, or 756 for TCR beta, and SEQ ID NO:778 for B2M. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/12/21, 1/18/22, 2/22/22, 6/28/22, and 10/7/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action.

Claim Rejections - 35 USC § 103

Claims 1-25 are newly rejected under 35 U.S.C. as being unpatentable over US Patent Application Publication 2016/0311907 (2016), hereafter referred to as Brogdon et al., with an effective filing date of 12/20/13, in view of U.S Patent Application Publication 2017/0175128 (2017), hereafter referred to as Welstead et al., and U.S. Patent Application 2018/0141992 (2018), hereafter referred to as Cowan et al.
Brogdon et al. teaches genetically modified T cells comprising and expressing a nucleic acid encoding a chimeric antigen receptor (CAR) capable of recognizing a tumor-associated antigen, where the T cells are derived from peripheral blood, such as from an immunocompromised patient or patient with leukemia, or where the T cells are tumor-infiltrating lymphocytes (Brogdon et al., paragraphs 2131-2138, and claims 1-71). Brogdon et al. teaches that the CAR comprise and scFv, a hinge region, a transmembrane domain, and one or more intracellular signaling domains, where in certain embodiments the scFv recognizes CD19, CD20, or CD22, the hinge domain is a CD8 hinge sequence, the transmembrane domain is derived from CD8 or CD28, and the intracellular domains includes 4-1BB and CD3 zeta (Brogdon et al., Table 11, and paragraphs 26, 74, 187, 1730, 1765, and 2545). Brogdon et al. also teaches where the CAR comprises two scFv binding domains specific for two different tumor antigens selected from a list comprising CD19 and CD22 (Brogdon et al., paragraphs 182, 1730, and 1736).  Brogdon et al. further teaches methods of using regulatable CAR (RCAR) T cells for adoptive immunotherapy of cancer, where either autologous or allogeneic RCAR T cells are administered to a patient with cancer (Brogdon et al., paragraphs 2, and 2202-2207, and claims 34-52). In addition, Brogdon et al. teaches in certain embodiments to use CAR T cells genetically engineered to not express any functional TCR or functional HLA class I on the cell surface (Brogdon et al., paragraphs 2140-21446). In particular, Brogdon et al. teaches that T cells can be engineered to not express the TCR subunits and/or HLA components using various methods of gene editing, including CRISPR/cas, TALENs, or ZFNs  (Brogdon et al., paragraphs 2149-2172). Brogdon et al. also teaches that the CAR T cell function can be optimized by engineering the T cells using CRISPR/cas, TALENs, or ZFNs to further lack expression of an inhibitory molecules such as PD1 or CTLA4, and in particular PD1 (Brogdon et al., paragraphs 1890 and 2144). 
While Brogdon et al. teaches to inhibit the expression of both TCR subunits, HLA components, and inhibitory molecules such as PD1 and CTLA4 in CAR T cells using CRISPR/cas, TALENS, or ZFNs to optimize the function of the T cell, Brogdon et al. does not provide any specific details as to the use of any of these editing strategies to delete specific contiguous portions of these genes in a T cell. However, at the time of filing, Welstead et al. teaches similar methods of genetically modifying T cells to optimize their function and most specifically teaches to introduce a mutation into each of  the FAS, BID, CTLA4, PDCD1, CBLB, PTPN6, TRAC and TRBC genes in a T cell or engineered CAR T cell, where the mutations are introduced using CRISPR/Cas9 and wherein the mutations knockdown the expression of each of the targeted genes (Welstead et al. paragraphs 216, and 218-226). Note that PDCD1 is another name of PD1, TRAC refers to a TCR alpha chain gene, and TRBC refers to a TCR beta chain gene. Welstead teaches a number of gRNA encoded targeting sequences for TRAC and TRBC including sequences with 100% identity to at least SEQ ID NOS 550, 573, 657, and 662: Specifically, SEQ ID NO:462 corresponds to instant SEQ ID NO:550; SEQ ID NO:49369 corresponds to instant SEQ ID NO:573; SEQ ID NO:395 corresponds to instant SEQ ID NO: 657; and SEQ ID NO:390 corresponds to instant SEQ ID NO:662. Welstead et al. teaches to provide one gRNA complementary to a target domain in the TRAC gene or TRBC gene, or two different gRNA, such as one targeting the TRAC gene, and the other targeting the TRBC gene, in combination with Cas9 to alter the sequence of the target gene in a T cell (Welstead et al., paragraphs 167-181). Welstead further teaches to introduce a double stranded break in a knockout position in one or both of the TRAC and TRABC genes using a single gRNA specific for a position downstream within the first 500 bp from the start codon and a Cas9 other than a nickase (Welstead et al., paragraph 314). Welstead et al. also provides working examples demonstrating the efficacy of CRISPR/Cas 9 in genetically modifying genes in T cells (Welstead, examples 5-7). Cowan et al. further supplements Brogdon et al. by teaching and successfully exemplifying methods of knocking down expression of the HLA component B2M using CRISPR/Cas 9 in T cells (Cowan et al., Examples).  In particular, Cowan et al. teaches the use of a gRNA targeting B2M with a sequence 100% identical in SEQ ID NO: 778. Specifically, SEQ ID NO:21 corresponds to instant SEQ ID NO:778. Cowan et al. also teaches that the Cas protein can be Cas9 or Cpf1 (Cowan et al., paragraphs 4, 31, and 73). Note that Cpf1 is a type V Cas protein. Cowan et al. further teaches that a single gRNA or two gRNAs can be used to ablate expression of B2M in T cells (Cowan et al., paragraph 240). 
Therefore, in view of the detailed teachings of both Welstead and Cowan for methods of deleting specific portions of each of the TCR alpha, TCR beta, and B2M genes using a gRNA targeting each of these genes and Cas9 or Cpf1, the specific teachings of Welstead et al. and Cowan et al. to knockdown the TCR alpha, TCR beta, and B2M genes in a T cell, and the disclosure in Welstead and Cowan of the exact targeting sequences recited in the instant claims for targeted knockout of the TCR alpha, TCR beta, and B2M genes, it would have been prima facie obvious to the skilled artisan at the time of filing to use CRISPR/Cas technology to practice the methods of Brogden et al. with a reasonable expectation of success, and further to use the specific targeting sequences disclosed in Welstead et al. and Cowan et al. to knockout each of these genes also with a reasonable expectation of success. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of copending Application No. 17/540,968, hereafter referred to as the ‘968 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
 The ‘968 claims are drawn to method of making modified human T cells, modified human T cells produced by the method, and methods of using the produced modified human T cells. All of the ‘968 claims comprise a modified human T cell which is equivalent to or a species of the modified human T cells recited in the instant claims. It is further noted that the ‘968 dependent claims 2-25 recite all of the specific limitations recited in instant dependent claims 2-25. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, by teaching methods and products which recite modified T cells which are equivalent to or a species of the instant modified T cells, the ‘968 patent claims render obvious the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633